Citation Nr: 1427722	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.

3.  Entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1969.

The procedural history involving these claims is complex and requires discussion.  A rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, denied entitlement to TDIU and to service connection for PTSD, continued a 40 percent evaluation assigned for degenerative disc disease of the lumbar spine, and granted a 10 percent rating for mild radiculopathy of the right lower extremity effective May 11, 2006.  The Veteran appealed.

In January 2012, the Board continued the 40 percent rating assigned for degenerative disc disease of the lumbar spine and granted a staged 40 percent rating for right leg neuropathy, effective August 9, 2007.  The claims for entitlement to TDIU and entitlement to service connection were remanded.  The Board noted that since the record showed that the Veteran experienced a variety of psychiatric symptoms and had been diagnosed with several different psychiatric disorders, VA had to consider whether service connection is warranted for other disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court) and in a November 2012 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court partially vacate and remand the Board's decision to the extent that it did not consider the reasonably raised issue of entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg.  In a November 2012 Order, the Court granted the Joint Motion.

In an August 2013 decision, the Board denied entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg.  At that time, the Board noted that the claims for entitlement to TDIU and entitlement to service connection that were remanded in January 2012 had not been recertified and remained pending before the agency of original jurisdiction (AOJ) pursuant to the previous remand.  The Board also noted that the Veteran submitted an April 2013 employability evaluation, which was accompanied by a waiver of RO consideration and could be considered in that decision pursuant to 38 C.F.R. § 20.1304.  

The Veteran appealed the Board's August 2013 denial of the claim for SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg to the Court.  In a December 2013 Joint Motion, the parties requested that the Court vacate the Board's August 2013 decision and remand the claim in order for the Board to appropriately consider the relevant inquiry as to the issue of SMC with regard to loss of use of a foot.  In a January 2014 Order, the Court granted the Joint Motion.

Prior to the Board's January 2012 decision, the Veteran filed a claim for SMC on the basis of his need for aid and attendance.  The claim was denied by the Hartford RO in an April 2012 rating decision.  The Veteran appealed.  

The Board notes that the claim for SMC based on the need for regular aid and attendance or being housebound has been certified to the Board and that the claims for entitlement to TDIU and service connection have been recertified.  See VA Forms 8 dated February 2014.  

The Board also notes that RO consideration of an April 2014 statement in support of the Veteran's claim pertaining to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg has been waived and can be considered in this decision.  See 38 C.F.R. § 20.1304.  
The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV.

2.  There is no evidence establishing that the Veteran was diagnosed with an acquired psychiatric disorder within a year of his discharge from service.

3.  There is no competent or probative evidence establishing that an acquired psychiatric disorder is etiologically related to active service, or that it is proximately due to or the result of the Veteran's service-connected degenerative disc disease of the lumbar spine.

4.  The Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling from May 2006, and for mild radiculopathy of the right lower extremity, rated as 40 percent disabling from August 2007.  

5.  The Veteran's service-connected disabilities do not result in anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless that he is in need of the regular aid and attendance of another person.

6.  The preponderance of the medical and lay evidence supports a finding that the Veteran retains effective function in his right foot/leg.  

7.  The preponderance of the probative evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013).

3.  The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the Veteran's right foot/leg have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. § 3.350(a)(2) (2013).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in July 2006 with regard to the claims for service connection and TDIU.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ concerning these two claims in August 2007.  

The Board also finds that the duty to notify was satisfied by a letter sent to the Veteran in December 2011 with regard to the claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ concerning this claim in April 2012.  

Regarding the remaining claim for SMC, the Veteran is seeking entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of his right foot/leg.  This is a downstream issue stemming from the Veteran's previously-decided claim for an initial rating in excess of 10 percent for mild radiculopathy of the right lower extremity.  As it is a downstream issue, it is clear that service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
To the extent that notice specific to the claim for SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg was required, the Board finds that the Veteran had actual notice of the necessary evidence in the form of the Joint Motion, and that he has not been prejudiced by any technical notice deficiency in this regard.  The Veteran has also waived any notice errors.  See May 2013 attorney statement.  Accordingly, the duty to notify has been fulfilled. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty has also been met as the Veteran's service and VA treatment records have been obtained, as were records from the Social Security Administration (SSA), and he underwent an adequate VA examination in August 2007 in conjunction with his claims for increased ratings for his lumbar spine and right lower extremity disabilities, which is also pertinent to the issues of SMC.  

The Board acknowledges that no VA examination was conducted in conjunction with the issue of whether the Veteran is entitled to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of his right foot/leg.  Remand for an examination is not warranted since the preponderance of the medical and lay evidence supports a finding that the Veteran retains effective function in his right foot/leg.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The Board also acknowledges that no VA examinations were conducted in conjunction with the issues of service connection, SMC based on the need for regular aid and attendance or being housebound, and TDIU.  The Board notes at this juncture that VA scheduled the Veteran for a VA general medical examination in January 2009 in order to address his entitlement to a TDIU, but the Veteran failed to report.  A handwritten notation indicates that the RO determined he would be provided with a second opportunity to report and scheduled another VA general medical examination in September 2009.  A Compensation and Pension Exam Inquiry document indicates that the Veteran refused the examination due to its location at the Newington VA Medical Center (VAMC).  
The Board also notes at this juncture that the claim for service connection for an acquired psychiatric disorder was remanded in January 2012 in order to schedule the Veteran for an examination.  Review of the claims folder reveals that the requested examination was scheduled in January 2012 but the Veteran failed to report.  A notation in the claims folder indicates that there was a notification issue.  The requested examination was subsequently scheduled in February 2014, along with examinations of the back and for aid and attendance or housebound, as well as for a medical opinion presumably in conjunction with the claim for entitlement to a TDIU.  See Compensation and Pension Exam Inquiry.  Notice was sent to the Veteran's most current address of record.  In a March 2014 affidavit, the Veteran reported the following: "1. The VA Medical Center contacted me in February 2014 to schedule a compensation and pension examination for my back.  2. Due to the severity of my back condition I am currently bedridden and therefore was unable to attend any examinations."  

The Veteran did not request in the March 2014 affidavit that any of the examinations scheduled in February 2014 be rescheduled.  He also specifically indicated that he was unable to attend any examinations.  Given the foregoing, the Board finds that there was substantial compliance with its January 2012 remand as it pertained to scheduling the Veteran for an appropriate examination in conjunction with his claim for service connection.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that VA has given the Veteran ample opportunities to be examined in conjunction with his claims for service connection, entitlement to SMC based on the need for regular aid and attendance or being housebound, and TDIU, and that those claims shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2013).  

The Board must also note at this juncture that no additional evidence except the April 2013 employability evaluation, which was accompanied by a waiver of RO consideration, has been received since the RO issued the September 2012 supplemental statement of the case (SSOC) regarding the claims for service connection and a TDIU and the July 2013 statement of the case (SOC) regarding the claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.  Therefore, no additional SSOCs are needed in conjunction with the claims on appeal.  See 38 C.F.R. § 19.31.  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  38 C.F.R. § 4.125(a) stipulates that the diagnosis of a mental disorder must conform to the DSM-IV.  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations, and includes psychoses.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.
If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD, as a result of service.  He has reported two incidents as stressors, both of which allegedly occurred at Ft. Ord, California, in the summer/fall of 1969, while he was assigned to administrative duties processing prisoners at a military stockade.  The Veteran reported that while he was on duty, he was alerted that a prisoner had broken from a work detail and was shot by a turret guard, who was transferred.  He also reported that while on duty in the stockade, he was alerted that a prisoner had been severely beaten about the face with the heels of some other prisoner's shoes and that he was taken away by ambulance.  See July 2006 VA Form 21-0781 and statement in support of claim.  The Board notes that although the Veteran described both as "disturbing to him," he did not report witnessing either event or that he knew any of the persons involved.  He also did not provide specific information, to include the names of the prisoners involved or the dates on which the events took place.  

The Board remanded the claim for service connection for an acquired psychiatric disorder in January 2012 in order to schedule the Veteran for a mental health examination to address the impact, if any, of his service connected spinal disorder on the diagnosed psychiatric disorders.  It noted at that time that the Veteran's service connected spinal disability caused mobility limitations and contributed to his inability to pursue more lucrative employment.  Although the Veteran has not provided any argument in conjunction with a claim for service connection for an acquired psychiatric disorder on a secondary basis, the Board will consider the claim on that basis as well.

In that vein, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2013).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran's service treatment records are silent for any symptoms, diagnoses, or treatment for a psychiatric disorder.  The post-service evidence of record, however, is not.  

From October 1989 to April 1990, the Veteran underwent psychiatric therapy.  A private psychologist noted that the Veteran was concerned about his marital relationship, had a history of an anxiety-based disorder with chronic pent-up resentments regarding his family of origin and childhood, and experienced depression and explosive temper.  The Veteran reported receiving previous treatment with medication for anxiety.  The psychologist diagnosed adjustment disorder with mixed emotional features related only to the Veteran's own family history and current domestic situation.  There was no mention of events in service or physical disabilities. 

In July 1999, a private social worker noted that the Veteran had been referred to him for mental health and substance abuse services.  The social worker noted the Veteran's report of symptoms of sleep difficulties, irritability, anxiety, and depression related to family stress.  In December 2001, the Veteran received inpatient mental health treatment following symptoms of suicidal ideations.  Although the hospital records are only partially legible, the attending physician noted that the Veteran was educated and working full time and had previously undergone some psychiatric therapy.  The physician diagnosed adjustment disorder and possible depression and alcohol dependence.  There was no mention of events in service or physical disabilities in either report. 

In May 2005, the Veteran underwent a mental health evaluation for the Social Security Administration.  A psychologist noted the Veteran's report that he had received psychiatric treatment for an emotional breakdown starting in the 1970s after his medical discharge.  The treatment continued for 12 years.  The Veteran did not identify the medical providers so that a request for records could be made.  The Veteran reported current symptoms of depression and anxiety because of his economic circumstances, having been laid off from his career employment and able to work only part time.  Although the Veteran mentioned sleep difficulties because of back pain, the psychologist diagnosed possible panic disorder without agoraphobia related to finances.  There was no mention of any specific events in service. 

In May 2006, a VA community outreach nurse noted that the Veteran was divorced and homeless, living with a female companion in his automobile for the previous 14 months.  The nurse noted the three day hospital treatment in 2001 but that the Veteran was not using medication or receiving any outpatient mental health treatment.  The nurse noted that the Veteran experienced short term memory difficulties, anxiety, and depression related to living in an automobile.  There was no mention of any specific events in service or physical disabilities.  

In June 2006, a Vet Center social worker examined the Veteran and provided an Axis I diagnosis of major depressive disorder, single episode, severe without psychotic features.  Dysthymic disorder and PTSD were ruled out.  There was no reference to any specific events during or after service and the Veteran did not qualify for treatment at the Vet Center.  See March 2007 letter from T.E.M.  

VA outpatient treatment records from January 2007 through February 2010 showed that the Veteran continued to receive intermittent treatment for anxiety, depression, and substance abuse related to financial distress.  

The preponderance of the evidence of record does not support the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, on a direct basis.  

The Board acknowledges that the Veteran has provided statements detailing two stressful incidents that he asserts were the basis for his current psychiatric disorder.  He has not provided sufficient detail, however, in order for VA to verify that these incidents occurred.  In addition, there is no competent or probative evidence establishing the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV.  For these reasons, service connection is not warranted for PTSD pursuant to § 3.304(f).  

The Board also acknowledges that the Veteran has been diagnosed with various psychiatric disorders since his discharge from service such that he has one element needed to establish service connection, namely competent evidence of the current existence of the disability for which service connection is being claimed.  He does not have the other two elements needed to establish service connection, specifically competent evidence of incurrence of a disease or injury in active service and competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  This is so because, as noted above, the Veteran's service treatment records are devoid of reference to symptoms, diagnoses, or treatment for a psychiatric disorder and because there is no competent or probative evidence in the post-service evidence of record establishing that an acquired psychiatric disorder is etiologically related to active service.  The Board notes that the Veteran failed to report to several VA examinations that were scheduled in in order to obtain an opinion on the etiology of his diagnosed disorders.  Given the foregoing, service connection is not warranted for an acquired psychiatric disorder pursuant to § 3.303.  

The preponderance of the evidence of record also does not support the claim for service connection for an acquired psychiatric disorder on a presumptive basis since there is no evidence establishing that the Veteran was diagnosed with an acquired psychiatric disorder within a year of his 1969 discharge from service.  For this reason, service connection is not warranted for an acquired psychiatric disorder pursuant to § 3.307 and § 3.309.  

Lastly, the preponderance of the evidence of record does not support the claim for service connection for an acquired psychiatric disorder on a secondary basis.  As noted above, the Veteran failed to report to several VA examinations that were scheduled pursuant to the Board's January 2012 remand in order to address this possibility.  There is also no competent or probative post-service evidence establishing that any of the Veteran's diagnosed psychiatric disorders are proximately due to or the result of the Veteran's service-connected degenerative disc disease of the lumbar spine.  For this reason, service connection is not warranted for an acquired psychiatric disorder pursuant to § 3.310.  

As the preponderance of the evidence is against the claim for service connection, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

SMC based on the need for regular aid and attendance or being housebound

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2013); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224. "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2013). 

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2013).  In this case, the Veteran does not have any service-connected disabilities evaluated as 100 percent disabling.  As such, the preponderance of the evidence is against the claim for SMC on the basis of being housebound.

The evidence of record reveals that in May 2006, the Veteran had been homeless for 14 months and was living in his car with his fiancée.  During a June 2006 VA spine examination, the Veteran reported that his back pain had increased as a result of sleeping in his car, but he was reportedly able to walk unaided, did not use a back brace, and was independent in activities of daily living.  A June 2006 record obtained from SSA described the Veteran's general appearance as "appropriate; neat; well kempt considering living conditions."  

A December 2006 letter from a VA registered nurse reported that the Veteran had had 36 documented encounters with the nurse since May 2006 and continued to use a cane whenever he ambulated.  The nurse noted that during their initial contacts in May, June and July, the Veteran ambulated without assistive devices.  Since August 2006 and more so in the past 60 days, the Veteran continued to need extra time getting into and out of an outreach vehicle, which the Veteran attributed to pain and lack of strength in his legs.  The nurse indicated that on the date of the letter, the Veteran was observed having difficulty climbing stairs, and that the Veteran said it was because of his left leg.  The nurse also indicated that the Veteran had no steady access to a tub or shower and that his diet had been poor with observable weight loss.  See statement by P.N.M.  

A December 2006 record from the Connecticut Disability Determination Services associated with the Veteran's records from the SSA indicates that he was homeless and living in a car with his girlfriend and that the Veteran had declined to live in the state Veteran's home because his girlfriend could not come with him.

The Veteran underwent a VA spine examination in August 2007, at which time he reported that his right leg was not working well and described an electric shock down the leg and feeling like he cannot control his right leg due to pain/sciatica radiating down it.  The Veteran reported that he had fallen getting out of bed the week prior due to pain and his right leg giving out.  He also indicated that he was unable to drive as he could not operate the brake pedal due to his right leg not operating properly and had turned in his license following a 2006 motor vehicle accident.  His girlfriend was driving for him.  He was no longer homeless.  The Veteran reported that his girlfriend did the laundry, grocery shopping, cooking and cleaning, and that she assisted him with dressing.  He also reported that he was taking sponge baths as he was afraid he would fall in the tub and shower, had to sit down to put his pants on, and had difficulty going up or down stairs with down being worse due to an inability to put weight on his right leg.  The Veteran reported that he was unable to walk unaided and was using a straight cane.  He was able to walk one city block with his cane and pushing himself.  A history of falls was reported due to the Veteran's problem moving his right leg and feeling like his leg was dragging.  On physical examination, the examiner noted that the Veteran's gait was unsteady and he was using a straight cane for weight bearing and was putting a considerable amount of weight onto the cane while ambulating.  He had decreased sensation in his right lower extremity as well as pain and vibration.  
The Veteran appeared casually dressed and appropriately groomed during mental health treatment in August 2008.  In another August 2008 mental health treatment note, the Veteran reported that he had been living in government subsidized housing for seniors for one year.  The following month, a physical therapy consult documented the Veteran's complaint that his standard cane did not provide enough support while walking ("it wobbles"), that his right lower extremity felt weak ("gives out"), that he had low back and right lower extremity pain, that he had fallen six to eight times during the past year and that he wished to have a device he could use outside his home for longer distances until his wheelchair arrived.  Examination revealed that range of motion and strength was within full limits for both lower extremities and that the Veteran was independently able to stand from sitting with upper extremity push off.  A September 2008 occupational therapy note documented that the Veteran had full accessibility in his elderly housing apartment.  

An October 2009 case manager note reveals that the Veteran needed to be placed in a skilled nursing facility as it was not considered safe that he return to his home.  Another suggestion was that he be placed in an inpatient substance abuse treatment program.  A November 2009 social work consult note documents that the Veteran was still living with his girlfriend in senior housing, that they were managing well, and that he did not need any assistance.  

In an April 2013 employability evaluation submitted by the Veteran's attorney in conjunction with the claim for entitlement to a TDIU, certified rehabilitation counselor C.K.W. indicated that he had questioned the Veteran over three telephone interviews concerning activities of daily living and his own estimates of his ability to stand.  The Veteran indicated that his right leg had ceased to function properly and that he had had to give up his driver's license based on this impairment.  The Veteran reported using a walker to move anywhere in his residence and noted that the most time he could stand with the walker is 10 minutes and that he was unable to stand to prepare food.  The Board notes that although C.K.W. reported the findings of the August 2007 VA examination regarding the Veteran's girlfriend's help with many activities of daily living, that he had to take sponge baths to bathe, and that he needed to sit in order to put on pants, there was no assertion made during the three telephone interviews that the Veteran required someone's aid and attendance in performing any activities of daily living.  

The preponderance of the evidence of record does not support the claim for entitlement to SMC pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b). 

The Veteran has not asserted, and none of the medical evidence of record suggests, that he has anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.  See e.g., VA treatment records; records from SSA; April 2013 employability evaluation.  

The Veteran reports the need of aid and attendance.  See VA Form 21-0820.  The Board acknowledges that the evidence of record reveals that the Veteran was homeless at one point during the period of time under consideration and that he had no access to a bathtub during the time he was homeless.  VA treatment records and records obtained from SSA do not document that he was unable to keep himself ordinarily clean and presentable; rather, a June 2006 record obtained from SSA described the Veteran's general appearance as "appropriate; neat; well kempt considering living conditions."  The Board also acknowledges that at the time of the August 2007 VA spine examination, the Veteran reported needing his girlfriend's help in dressing; however, a November 2009 social work consult note documents that the Veteran and his girlfriend were managing well in senior housing and that he did not need any assistance.  

The Board also acknowledges that in October 2009, it was determined the Veteran needed to be placed in a skilled nursing facility as it was not considered safe that he return to his home.  This determination was made as a result of the Veteran's substance abuse, not either of his service-connected disabilities.  See case manager note.  Moreover, and as noted in the preceding paragraph, the following month the Veteran reported that he managing well in senior housing and declined any assistance.  See social work consult note.  

While the Veteran's service-connected back and right lower extremity disabilities do cause some impairment in his functioning, there is no evidence he frequently needs to adjust any orthopedic appliances which by reason of the particular disability requires aid; that he is unable to attend to wants of nature; or that he requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment as a result of physical incapacity.  

The Board also acknowledges that the Veteran reported in March 2014 that he was bedridden due to the severity of his back condition.  See affidavit.  There is no indication from the Veteran's medical treatment records that a doctor has prescribed rest.  Therefore, it appears the Veteran has voluntarily taken to bed.  Either way, the Veteran's assertion is insufficient to make a finding that he is permanently bedridden.  See 38 C.F.R. § 3.352(a) (2013). 

The evidence as a whole does not support a conclusion that the Veteran is in need of aid and attendance due to either of his service-connected disabilities, and he failed to report to a VA aid and attendance or housebound examination that had been scheduled in February 2014 for the specific purpose of determining the merits of his claim.  Given the foregoing, an award of special monthly compensation is not warranted pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  

SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg

The first Joint Motion determined that the Board erred when it failed to consider the reasonably raised issue of entitlement to SMC, which it stated was an "inferred issue" that is part and parcel of a claim for an increased rating pursuant to Akles v. Derwinski, 1 Vet. App. 118 (1991).  The first Joint Motion noted that the Board failed to discuss evidence favorable to the Veteran's claim, specifically his allegation that he had lost the use of his right leg.  

The second Joint Motion determined that the Board erred in not appropriately considering the relevant inquiry as to the issue of SMC with regard to loss of use of a foot in the now-vacated August 2013 decision.  More specifically, the Joint Motion determined that "no function remaining" is not the standard as set forth under the relevant regulatory provisions but rather that the standard is whether no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthesis.  

Given the findings in the Joint Motions, the Board will again address whether the Veteran is entitled to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of his right foot/leg.  

SMC under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The regulations further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2)(i)(a) and (b).  

The Board has reviewed the record and finds that the Veteran has made several assertions that are pertinent to the issue of SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of his right foot/leg.  In an undated statement received in September 2006, he reported that he could barely walk or stand and when he did, there was sciatic pain and intense pain from muscles forced to help support standing and walking.  He also reported that he could no longer drive and that he had been prescribed a cane to aid with stability due to several falls.  In a May 2007 statement, the Veteran reported that his back disability had caused loss of use to his right leg.  In his November 2008 VA Form 9, he reported that he now required a walker and that he had an appointment to pick up a wheelchair for long distance travel.  

The Board acknowledges the assertions made by the Veteran and finds them both competent and credible.  It does not find, however, that the preponderance of the evidence supports a finding that he is entitled to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of his right foot/leg.  

The regulations discussed above clearly define what loss of use of a foot entails, namely that it will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The regulations further provide that the determination as to whether loss of use of the foot exists will be made on the basis of the actual remaining function, such as whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  

The Veteran has not asserted that he is unable to balance or propel using his right foot/leg.  Rather, the Veteran has reported that he is still able to walk and stand.  The Veteran's attorney asserts that not only would the Veteran be equally well served with amputations with suitable prosthesis, but that he would be far better served.  While the Board acknowledges the attorney's assertion, as well as the Veteran's contention that he has had difficulty both with balance (as indicated in his statement that he has fallen a few times and requires the use of a cane and wheelchair) and with propulsion (as indicated in his statement that he has pain when walking and had been issued a wheelchair for long distance travel), it is clear that the Veteran still retains effective function in his right foot/leg.  

The Board's finding that the preponderance of the evidence does not support the claim for entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg is not based solely on his assertions.  Rather, the determination has been made in conjunction with review of the medical evidence of record, which the Board finds corroborates the Veteran's assertions and supports its determination that the Veteran still retains effective function in his right foot/leg.  

More specifically, a May 2006 HCHV community outreach note documents the Veteran's report of decreased ability to be on his feet, tiring more easily, pain and discomfort in his back, and increased numbness in his right leg.  A June 2006 VA spine examination report noted the Veteran's complaint of chronic and constant low back pain with radiation down his right leg and foot, with resulting difficulty standing, walking and sitting.  At the time of that examination, the Veteran reported the use of a cane in the past, but denied using one recently and was noted by the examiner to be walking unaided.  The Veteran also reported being able to walk several blocks for a period of up to 30 minutes before needing to stop and rest.  

In November 2006, it was noted that the Veteran was able to walk straight, but fatigued easily and still had leg weakness.  See physical therapy outpatient interim note.  A December 2006 letter from a VA registered nurse reported that the Veteran had had 36 documented encounters with the nurse since May 2006 and continued to use a cane whenever he ambulated.  The nurse noted that during their initial contacts in May, June and July, the Veteran ambulated without assistive devices.  The nurse indicated that on the date of the letter, the Veteran was observed having difficulty climbing stairs.  See statement by P.N.M.  

Records from the SSA reveal that in May 2005, the Veteran had normal power and sensation in both feet.  See Connecticut Disability Determination Services report.  A June 2005 vocational analysis noted that he was able to walk/stand without any limitations.  In December 2006, the Veteran was holding a cane in his left hand during ambulation for assistance.  Id.  Also in December 2006, it was noted that the Veteran used a cane to stabilize his undulating style of ambulation, that ambulatory device was indicated on all surfaces and walks, and that the Veteran could stand and walk about three hours per working day with usual breaks.  It was expressly noted that although the Veteran had occasional limitations with climbing ramps/stairs, he had no limitations with balance.  At that time, the Veteran's bilateral ankle was noted to have a stable hind foot and supple forefoot, but no distal sensory deficit or power loss was noted.  See Forms SSA-4734-BK.  
A June 2007 VA record indicates that the Veteran's gait was steady.  See primary care clinic visit note.  The Veteran underwent a VA spine examination in August 2007, at which time he reported that his right leg was not working well and described an electric shock down the leg and feeling like he cannot control his right leg due to pain/sciatica radiating down it.  The Veteran reported that he had fallen getting out of bed the week prior due to pain and his right leg giving out.  He also indicated that he was unable to drive as he could not operate the brake pedal due to his right leg not operating properly and had turned in his license following a 2006 motor vehicle accident.  The Veteran reported taking sponge baths as he was afraid he would fall in the tub and shower, and had difficulty going up or down stairs with down being worse due to an inability to put weight on his right leg.  The Veteran reported that he was unable to walk unaided and was using a straight cane.  He was able to walk one city block with his cane and pushing himself.  A history of falls was reported due to the Veteran's problem moving his right leg and feeling like his leg was dragging.  On physical examination, the examiner noted that the Veteran's gait was unsteady and he was using a straight cane for weight bearing and was putting a considerable amount of weight onto the cane while ambulating.  He had decreased sensation in his right lower extremity as well as pain and vibration.  

In September 2008, the Veteran was seen requesting a manual wheelchair for community access.  He presented to the clinic with a cane and was to see physical therapy regarding assistive devices following the appointment.  His transfer methodology was noted to be standing and stepping.  Pertinent physical findings included functional leg strength with right knee flexion slightly weaker than the rest.  The assessment was that the Veteran was an appropriate candidate for wheelchair for distance mobility.  See wheelchair consult note (emphasis added).  The physical therapy consult note dated on the same date indicates that the Veteran was seen with subjective complaint that his standard cane did not provide enough support while walking and that it wobbled.  He reported that his right lower extremity felt weak and gave out and that he had fallen six to eight times during the past year.  He wanted a device that he could use outside the home for longer distances until his wheelchair arrived.  There was objective evidence that the Veteran held a standard cane in his right hand with moderate limp.  Strength in his bilateral lower extremity was within full limits.  He was able to independently sit to stand with upper extremity push off for transfer.  He underwent gait training with a quad cane and was noted to have difficulty sequencing and stabilizing with quad cane as he wanted to keep the cane in his right hand as well.  The Veteran was more stable with gait training using a standard walker with fixed wheels and had decreased limp.  The standard walker with fixed wheels was prescribed.  

The wheelchair was delivered in November 2008, at which time the Veteran reported that he planned on walking as much as he could and that his wheelchair was for longer distances.  See wheelchair progress note.  The Veteran was reportedly walking with a cane and wheelchair in March 2009.  See primary care clinic visit note.  In November 2009, the Veteran reported that his legs had felt weak three days prior, and that he had been unable to use his walker.  The weakness had since resolved.  See medical intern admission note.  A September 2010 medical attending admission note reported chronic low back pain with gait imbalance secondary to pain, and that the Veteran was using a walker at baseline 9/10.

In an April 2013 employability evaluation submitted by the Veteran's attorney in conjunction with the claim for entitlement to a TDIU, certified rehabilitation counselor C.K.W. indicated that he had questioned the Veteran concerning activities of daily living and his own estimates of his ability to stand.  The Veteran indicated that his right leg had ceased to function properly and that he had had to give up his driver's license based on this impairment.  The Veteran reported using a walker to move anywhere in his residence and noted that the most time he could stand with the walker is 10 minutes and that he was unable to stand to prepare food.  

The VA and private records confirm that although he has problems with balance and standing without assistance for long periods of time, the Veteran is still able to walk/propel himself using his right leg.  Therefore, this evidence, which, as noted above, corroborates the Veteran's assertions related to his mobility, also supports the Board's finding that the Veteran still retains effective function in his right foot/leg.  The Board acknowledges the Veteran's need for a cane, walker and wheelchair.  Their prescription, however, was not based on the Veteran's inability to walk or stand (i.e., absence of right foot/leg function), but rather on his need for an aid in using what function he does have to walk and stand for long periods of time or for long distances, as in the case of the wheelchair.  

There is also no evidence of extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Rather, the Veteran is still able to perform range of motion testing in his right lower extremity.  See VA treatment records and VA examination reports.  Moreover, even when resolving all doubt in favor of the Veteran, the evidence of record, as discussed in more detail in the Board's January 2012 decision, only supports a finding of moderately severe right leg neuropathy, not complete paralysis of the sciatic nerve (where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) under Diagnostic Code 8520 or complete paralysis of the external popliteal nerve (common peroneal) (where foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes) under Diagnostic Code 8521.  

Given the foregoing, which, as mentioned above, was considered in conjunction with the Veteran's assertions that confirm he is still able to walk and propel himself, the Board finds that entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg is not warranted.  

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability:  See 38 C.F.R. § 4.16(a).

Service connection is in effect for degenerative disc disease of the lumbar spine, rated as 40 percent disabling from May 2006, and for mild radiculopathy of the right lower extremity associated with the lumbar spine disability, rated as 40 percent disabling from August 2007.  The Veteran's combined rating has been 60 percent since August 9, 2007.  Given that the only service-connected disabilities result from a common etiology with a combined rating of 60 percent, the schedular requirements set forth in 38 C.F.R. § 4.16(a) (2) for consideration of TDIU have been met as of August 9, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran asserts that he cannot work due to his service-connected back disability, which causes "sciatica and loss of concentration."  On his May 2006 VA Form 21-8940, the Veteran reported completing both college and graduate degrees; that he last worked full time in 2000; and that he became too disabled to work and his disability affected full time employment in 2004.  He reported that he had tried to obtain employment since he became too disabled to work, and listed part-time employment at Avon Hardware between August 2002 and June 2003, at Valley Fine Wines from October 2003 to July 2004, and at Local Color Ink from July 2005 to the present.  The Veteran indicated that he left his last job, presumably at Valley Fine Wines, because of his disability.  See also May 2006 VA Form 21-4138.  

In a July 2006 statement in support of claim, the Veteran asserted that he was laid off in 1997 due to work force reduction and that he was unable to secure a like position due to his age.  He also reportedly had lost two jobs in the past two to three years, one for not being productive enough and one for making mistakes.  He attributed this to the limited ability to work after a short time due to increased pain, sciatica, and use of his right leg, resulting in an inability to concentrate.  

In an undated statement received September 2006, the Veteran reported that he could not earn enough to support himself; that his condition is such that full time work was impossible; and that he secured two or more part time jobs out of frustration but that he had to give them up because he could barely perform the tasks required in the original part time job.

In a May 2007 statement, the Veteran reported that he was unable to perform gainful work due to a service-connected injury and that he had received Social Security compensation for the back, leg and psychiatric problems that had led to an inability to perform gainful work.  

In a May 2013 statement, the Veteran's attorney asserted that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  

The evidence in this case includes VA and private medical records, including reports of VA examinations and medical records associated with a claim for SSA disability benefits.  These records include several opinions regarding the Veteran's employability.

A June 2005 vocational analysis associated with the SSA records indicates that the Veteran was claiming disability due to a physical and mental impairment.  He had over 12 years of education and his past work consisted of Assistant Manager at Radio Shack.  The disability adjudicator determined that the Veteran could be expected to return to that position and that at his age and education, he could be expected to make an adjustment back to his past work as it is customarily performed in the national economy.  In a December 2006 document, however, it was noted that the Veteran was 60 years old with 16 years of education and had worked at various jobs including that of an engineer.  One assessment had limited him to sedentary level work and the other limited him to jobs that are routine and repetitive in nature.  It was determined the Veteran would be unable to return to his past job as an engineer or any of his other jobs as they are either too stressful or too heavy.  Since he had no skills to transfer, the Veteran was only capable of unskilled work and he was found to be disabled.  See Form SSA-5002.  

A June 2007 primary care note documents that the Veteran reported working part-time.  

At the time of an August 2007 VA spine examination, the examiner reported that the Veteran's degenerative disc disease with mild radiculopathy of the right lower extremity appeared to be very debilitating and limited his ability to obtain gainful employment.  

An April 2013 employability evaluation was prepared by C.K.W. to determine whether it is at least as likely as not that the Veteran's service-connected conditions are totally disabling in preventing him from obtaining and maintaining substantially gainful employment.  C.K.W. indicated that he was aware the Veteran may have limitations from other health conditions but that he would only rely on the limitations associated with his service-connected conditions.  C.K.W. reported reviewing the Veteran's entire claims file and conducting telephone interviews on three dates, during which he reviewed the Veteran's work history and his functional status for his low back condition going back to 2006, and during which he asked the Veteran to respond to questions concerning his activities of daily living, physical functioning and mental focus.  

In pertinent part, the Veteran reported a work history that ended in 2006, when he lost his last job due to being significantly distracted by pain and discomfort, which caused him to start making mistakes.  C.W.K. also provided detailed information of the findings documented in medical and disability records, to include records associated with the SSA and VA examinations dated in June 2006 and August 2007.  As noted above, the Veteran answered questions concerning activities of daily living and his own estimates of his ability to stand.  The responses provided by the Veteran are detailed in the sections pertaining to the claims for SMC above.  

Following the three telephone interviews, C.K.W. summarized that the medical evidence and findings regarding the symptoms of the Veteran's service-connected low back condition and related pain, as well as various related functional limitations, was consistent over a long period of time.  While there is a history of competitive employment, there is evidence that the Veteran's ability to sustain such employment, even with a strong financial incentive to do so, deteriorated over time and did so related to his low back related restrictions, complaints and related chronic pain and discomfort.  Considering the Veteran's recent and relevant compensation and pension exams, his self reports, his lack of any recent or relevant work he can still perform consistently and productively, and the medical records taken as a whole, there is no evidence that could establish a functional basis that would allow him to obtain or maintain substantially gainful employment, even sedentary employment.  Therefore, it is at least as likely as not that his service-connected low back complaints and related pain and the related impairments in functioning have rendered him unable to obtain and maintain a substantially gainful occupation dating back to 2006 when he stopped working as he was apparently no longer able to do.  The later compensation and pension exam report of August 2007 also then subsequently fully recognized his low back symptoms and his related functional limitations as disabling.  The opinion provided by C.K.W. was based on his education, training and experience and examination of the evidence available to him, and was expressed within a reasonable degree of vocational certainty.  

At this juncture, the Board notes that it is unclear when the Veteran stopped working.  As noted above, at the time he filed his claim for TDIU in May 2006, the Veteran was working part time at Local Color Ink.  See VA Form 21-8940.  In the April 2013 employability evaluation, C.K.W. reported that the Veteran's work history ended in 2006.  A June 2007 VA primary care note, however, indicates that the Veteran was working part time.  
The Board also notes at this juncture that the Veteran reported being fired from his job at Valley Fine Wines due to making errors on the register due to his inability to concentrate.  See e.g., primary care notes dated November 2006 and August 2008.  A VA Form 21-4192 received from Valley Fine Wines, however, does not corroborate this assertion as this employer noted that the Veteran's last day of work was August 10, 2005, and that he had been terminated due to the fact that he was "caught stealing."  The Veteran's credibility regarding the reasons for his inability to work is greatly diminished.  

The Board acknowledges that C.K.W. determined that it is at least as likely as not that the Veteran's service-connected low back complaints and related pain and the related impairments in functioning have rendered him unable to obtain and maintain a substantially gainful occupation dating back to 2006 when he stopped working as he was apparently no longer able to do.  This opinion was based on the Veteran's report of "a work history that ended in 2006, when he lost his last job due to being significantly distracted by pain and discomfort, which caused him to start making mistakes."  As noted above, the Veteran's assertions regarding the reasons for his inability to work are of diminished credibility, thereby rendering the opinion provided by C.K.W. of no probative value since it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

This leaves the findings made by the SSA in December 2006 and the August 2007 VA examiner.  SSA determined that the Veteran had no skills to transfer and was only capable of unskilled work.  The fact remains, however, that he was capable of work.  The VA examiner determined that the Veteran's back and right lower extremity disability appeared very debilitating and limited his ability to obtain gainful employment.  The VA examiner did not find that the Veteran's service-connected disabilities resulted in an inability to secure or follow a substantially gainful occupation.  These findings are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The Board again notes that the Veteran failed to report for VA examinations in January 2009 and September 2009 that would have addressed the merits of his claim for entitlement to a TDIU, as well as for a medical opinion in February 2014, presumably scheduled in conjunction with the claim for a TDIU.  

In sum, the preponderance of the probative evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.  The evidence in this case as it pertains to the claim for entitlement to a TDIU is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.

Entitlement to SMC based on the need for regular aid and attendance or being housebound is denied. 

Entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's right foot/leg is denied.  

Entitlement to a TDIU due to service-connected disabilities is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


